UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
EMPLOYERS MUTUAL CASUALTY ; DOCKET NO. 2:19-cev-0191
co.
VERSUS : JUDGE JAMES D. CAIN, JR.
FIVE STAR INDUSTRIAL, LLC; ET AL. : MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 46] of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable law;

IT IS ORDERED that the Motions to Dismiss [docs. 16, 23] be GRANTED and that this
suit be DISMISSED WITHOUT PREJUDICE.

ah
THUS DONE AND SIGNED in Chambers this -73 day of > 4 V .

C22

G8 D. CAIN, JR -~
UNITED STATES DISTRICT JUDGE

2019.
